COXE, District Judge
(orally). It is not disputed that the article in question is a woolen, band. It was assessed by the collector under paragraph 366 of the act of 1897 as a manufacture of wool. The importer insists that it is better described by paragraph 447 of the same act, which provides for “harness, saddles and saddlery, or parts of either, in sets or in parts.” I do' not think it can be contended that “saddlery” is limited to articles of leather, because it appears that there is a saddle cloth and I suppose the court may take judicial notice that the surcingle is made of canvas. On the other hand I think the word “saddlery” should not be expanded to apply to these articles in suit, which belong more properly to the veterinary department. Saddlery, whatever else it may or may not mean, ought to be applied to the trappings of a well horse, a “going” horse, and not a sick one. This band is intended for the use of the veterinary surgeon to be applied to a lame leg, as a plaster might be applied to a bruise. Its use is analogous to a contrivance made to hold up a horse that has broken his leg. I do not think that it can be included within the word “saddlery.”
As the importer has not succeeded in showing that the article in question can be properly classified under the term “saddlery” or parts thereof it follows that the decision of the board of appraisers must be affirmed.